   Case 1:19-mj-00434-RSK ECF No. 1-2 filed 12/11/19 PageID.12 Page 1 of 1



                                ATTACHMENT A
                           (Premises to be Searched)
       The property to be searched is commonly known as Room 240, 2590 Capital
Ave SW, Battle Creek, MI 49015 (Subject Premises 10). Subject Premises 10 is
a hotel room at the Quality Inn hotel near the intersection of Capital Avenue SW
and Knapp Drive, near the I-94 westbound on-ramp. The unit has the number 240
affixed on or around the door.




      This Application specifically requests authorization to search the unit, along
with any vehicle that is directly associated and with clear delineation to Subject
Premises 10. This Application further requests authorization to employ a K-9,
trained in the detection of controlled substances, to assist in the search.
